The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-11 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 2-3, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method of forming a semiconductor device, comprising: 
wherein an oxide semiconductor layer of the first transistor, an oxide semiconductor layer of the second transistor, an oxide semiconductor layer of the third transistor, an oxide semiconductor layer of the fourth transistor, an oxide semiconductor layer of the fifth transistor, and an oxide semiconductor layer of the sixth transistor are formed through a step of supplying oxygen to the oxide semiconductor in the channel formation region after dehydration or dehydrogenation treatment applied to the oxide semiconductor, wherein the oxide semiconductor comprises crystalline grains.

Claims 4-11 are also allowed on the same reason as they depend on the allowed independent claims 2-3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Thu, 9AM-7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817